Citation Nr: 9904809
Decision Date: 02/23/99	Archive Date: 06/24/99

DOCKET NO. 96-44 683               DATE FEB 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Newark, New Jersey

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder.

REPRESENTATION

Appellant represented by: New Jersey Department of Military and
Veterans' Affairs

WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from April
1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a June 1996 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey,
which denied service connection for post-traumatic stress disorder
(PTSD). The veteran timely appealed that adverse determination.

In May 1997, the veteran testified before a hearing officer at the
RO. In October 1998, he testified at a personal hearing held at the
RO before the undersigned Member of the Board.

REMAND

Service connection for PTSD requires (1) a current diagnosis of
PTSD; (2) credible supporting evidence that the claimed in-service
stressor actually occurred; and (3) medical evidence of a causal
nexus between current symptomatology and the specific claimed in-
service stressor. See 38 C.F.R. 3.304(f).

A VA psychiatrist diagnosed the veteran as suffering from PTSD in
February 1996. In-service experiences then reported include
participating in supply convoys near Cu Chi and coming under enemy
fire, automatic weapons and sniper fire; witnessing a helicopter
crash immediately after he had disembarked the aircraft; and
witnessing the death of a soldier from a booby-trapped mess tray.
In connection with a prior examination, the veteran denied that he
participated in combat activity; he indicated, however, that the
base camp was situated on the grounds of an old Vietcong (VC)
cemetery and that there were constant fears about the VC visiting
the dead. During a 1997 hearing at the RO, the veteran indicated
that he worked as a truck driver and, on occasion, did duty in the
morgue in Vietnam. Moreover, during his hearing before the
undersigned Board Member, the veteran also testified

that during his Vietnam service, he was ambushed in truck convoys,
that he witnessed a fellow soldier injured in the mess hall when a
booby-trapped mess tray exploded, and he especially remembered
mortar and rocket attacks on his base sometime around Christmas in
1968; However, he could not be more specific as to names or dates.

The evidence necessary to establish the occurrence of a
recognizable stressor during service to support a diagnosis of PTSD
will vary depending upon whether the veteran engaged in "combat
with the enemy," as established by recognized military combat
citations or other official records. See, e.g., Doran v. Brown, 6
Vet. App. 283, 289 (1994); Hayes v. Brown, 5 Vet. App. 60, 66
(1993). If VA determines the veteran engaged in combat with the
enemy and his alleged stressor is combat-related, then his lay
testimony or statement is accepted as conclusive evidence of the
stressor's occurrence and no further development or corroborative
evidence is required-provided that such testimony is found to be 44
satisfactory," i.e., credible, and "consistent with the
circumstances, conditions, or hardships of service." See 38
U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App.
91, 98 (1993). If, however, VA determines either that the veteran
did not engage in combat with the enemy, or that he did engage in
combat but that the alleged stressor is not combat related, then
his lay testimony, in and of itself, is not sufficient to establish
the occurrence of the alleged stressor. Instead, the record must
contain service records that corroborate his testimony or
statements. See Zarycki, 6 Vet. App. at 98. A determination of
combat status is to be made on the basis of the evidence of record,
and that status may be determined through the receipt of certain
recognized military citations, service department records, or other
supportive evidence. However, a mere presence in a combat zone or
the reporting of indirect experiences of an individual while there
are not sufficient to show that the veteran engaged in combat with
the enemy. See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir.
1996); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In this case, the evidence does not clearly establish that the
veteran engaged in combat with the enemy. In connection with a July
1995 VA examination (which did not culminate in a diagnosis of
PTSD), he reported that he had no combat

activity in Vietnam. His service personnel records reflect that he
served in Vietnam from November 1968 to November 1969, assigned to
the 94th Maintenance Company. Although he claims that he drove a
truck, his military occupational specialty (MOS) is listed as
canvas and repair specialist; in Vietnam, he also was a mechanical
maintenance apprentice, and a textile and leather repair
apprentice. While he was awarded the National Defense Service
Medal, Vietnam Service Medal, and Republic of Vietnam Campaign
Medal, none of those are among those typically indicative of combat
service, per se, such as the Purple Heart Medal or Combat
Infantryman Badge. See 38 C.F.R. 3.340(f). Under such
circumstances, it would appear that verification of the veteran's
claimed in-service stressful experiences is needed.

In a letter dated in June 1997, the former U.S. Army and Joint
Services Environmental Support Group (now the U.S. Armed Services
Center for Research of Unit Records (Unit Records Center)) noted
that veteran's unit's Operational Report-Lessons Learned submitted
for the period the veteran was in Vietnam related that on December
9, 1968, the Cu Chi base camp received twelve 122mm rocket hits.
The Unit Records Center was unable to verify that the veteran
worked in a morgue during his tour in Vietnam. As for the veteran's
assertions of being ambushed during convoys, the Unit Records
Center indicated that it would need full names of casualties and
complete unit designation in order to attempt to document such
incidents.

The Board recognizes that the letter from the Unit Records Center
does not provide specific corroboration of the veteran's
participation in the alleged rocket attacks, or that any
individuals were killed in connection therewith. However, to the
extent that the Unit Records Center response indicates that the
veteran may well have been present at Cu Chi the day it received
twelve rocket attacks (an incident which the veteran claimed, in
his subsequent October 1998 hearing, that he remembered), the Board
finds that it sufficiently corroborates this aspects of the
veteran's claim. See Suozzi V. Brown, 10 Vet. App. 307, 311 (1997).
In that case, the United States Court of Veterans Appeals (Court)
held that by requiring corroboration of every detail, including the
veteran's personal participation, VA deemed "corroboration" far too
narrowly. In Suozzi, the Court found that a radio log, which showed
that the

veteran's company had come under attack, was new and material
evidence to warrant reopening a claim of service connection for
PTSD, despite the fact that the radio log did not identify the
veteran's participation. The Court further stressed that the
evidence favorably corroborated the veteran's alleged in-service
stressor. Id.

Significantly, however, while at least one in-service stressful
experience has been corroborated, no examiner has indicated that
such experience is sufficient to constitute a stressor for purposes
of diagnosing PTSD. The veteran did not report such incident to the
February 1996 VA examiner, and the examiner did not indicate the
specific stressors underlying the diagnosis.

In view of the foregoing, the Board finds that further development
of the evidence in this case is warranted. The veteran should
undergo further psychiatric examination to ascertain whether, or
the basis of the verified in-service stressful events, he meets the
current diagnostic criteria for PTSD. This action, is significant
in light of the recent shift in the standard for assessing the
sufficiency of a stressor for PTSD diagnostic purposes from an
"objective" to a' subjective" standard. See Cohen v. Brown, 10 Vet.
App. 128, 141 (1997); Suozzi, 10 Vet. App. at 310. However, if the
examiner's response is negative, the RO should undertake further
development to attempt to verify the other alleged stressful
events, such as the helicopter crash and death of its crew, and the
booby-trapped mess tray. If such verification is accomplished, the
RO should request that the examiner submit an addendum opinion on
the additionally verified events.

For the reasons discussed above, this case is hereby REMANDED to
the RO for the following development and action:

1. The veteran should be scheduled to undergo psychiatric
examination to assess the nature and etiology of all current
psychiatric impairment.  The claims file, to include a complete
copy of this REMAND, must be provided to and be reviewed by the
examiner. However, the examiner is advised that only the
corroborated combat action stressor referred to

herein, i.e. the rocket attacks on Cu Chi, may be considered for
the purpose of determining whether exposure to an in-service
stressor has resulted in the current psychiatric symptoms. If a
diagnosis of PTSD is deemed appropriate, the examiner should
explain how the current diagnostic criteria are met, to include
identification of the specific stressor(s) underlying the
diagnosis, and comment upon the link between the current
symptomatology and the in-service stressful experiences identified
above. All examination findings, along with the complete rationale
for all opinions expressed (to include citation, as necessary to
specific evidence of record) should be set forth in a typewritten
report and the report should be associated with the claims folder.

2. If the examiner concludes that, based on the veteran s
corroborated in-service stressful events, a diagnosis of PTSD is
appropriate, the RO should skip the development requested in
paragraphs 2 through 5 and proceed with paragraph 6. However, if
neither PTSD nor any other service-related psychiatric disorder is
diagnosed, the RO should proceed with the development requested in
paragraph 3, below.

3. The RO should again request that veteran to provide, if
possible, an additional statement containing as much detail and
information as possible concerning the specifics (i.e., the who,
what, when and where facts) of the stressors which, to date, have
not been corroborated by other credible evidence, and which he
alleges to have experienced while in Vietnam. It is essential that
his statement includes a full, clear and understandable description
of the events in question, and that it

6 -

contains identifying information concerning any other individuals
who purportedly were involved. When identifying individuals killed,
the veteran should provide their full names, ranks, and unit
designations to the company level. He also must provide any
information he has concerning other units that were involved, or
any other identifying detail such as the best estimate of the date
that the alleged incidents occurred, and the type and location of
the incidents, etc. To assist the veteran, the RO must provide him
a copy of the response it has received from the USASCRUR.

4. If, and only if, the veteran submits further information
sufficient to conduct a meaningful and worthwhile search for
evidence to corroborate other claimed stressors, then the RO should
do so through all appropriate means, including, but not limited to,
contacting the National Archives and Records Administration (NARA)
and the United States Armed Services Center for Research of Unit
Records (USASCRUR or Unit Records Center) at 7798 Cissna Road,
Suite 101, Springfield, Virginia, 22150. This may require that the
RO first obtain morning reports and/or similar types of clarifying
evidence from the National Personnel Records Center (NPRC), or from
similar sources, and that the RO submit this information with any
that is provided by the veteran, or others acting on his behalf,
for consideration.

5. If the RO receives information from one of the contacted
entities, above, corroborating the veteran's account of any
additionally claimed in-service stressful experience(s), the RO
should forward the claims file to the psychiatric examiner for an
addendum opinion

addressing whether the veteran currently has PTSD, major
depression, or other Psychiatric disorder due to his corroborated
in-service stressful experience(s).

6. The RO should review each medical report/opinion procured in
conjunction with this remand to ensure that it addresses all issues
and concerns that were noted in this REMAND. If the report does not
contain sufficient information in any critical respect, then it
should be returned as inadequate, and any necessary additional
information included. See 38 C.F.R. 4.2.

7. The RO should thereafter review the veteran's claim for service
connection for PTSD, on the basis of all pertinent evidence of
record. The RO should provide adequate reasons and bases for its
decision, citing to all governing legal authority and precedent,
including Cohen v. Brown, 10 Vet. App. 128 (1997) and Suozzi v.
Brown, 10 Vet. App. 307 (1997). In doing so, the RO must address
all issues and concerns that were noted in this REMAND.

8. If the benefits requested by the veteran continue to be denied,
then he, and his representative, if any, should be furnished a
supplemental statement of the case and given an opportunity to
submit written or other argument in response thereto before his
case is returned to the Board for further appellate consideration.

The purpose of this REMAND is to accomplish additional development,
and it is not the Board's intent to imply whether the benefits
requested should be granted or denied. The veteran need take no
action until otherwise notified, but he may furnish additional
evidence (to include any supporting statements from his former
service comrades relating to the veteran's service colleagues who
were reportedly

8 -

killed in Vietnam) and/or argument while the case is in remand
status. See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App.
109 (1995).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the Ros to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

JACQUELINE E. MONROE

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1 100(b) (1998).

9 - 

